OPINION
By THE COURT.
Submitted on motion by the defendant-appellee for an order to dismiss the appeal for the reason that the same is not from a final order of the Common Pleas Court; that the appeal has not been perfected as required by law and that there is not a proper record before the Court whereby the proceedings in the Court of Common Pleas may be reviewed.
The record discloses that the notice of appeal is directed to the order of March 3, 1948, which overruled the motion for a rehearing on a demurrer to the amended petition. This is not a final order as defined by §12223-2 GC. The record itself shows that it was not a final order as there were further orders made by the Common Pleas Court subsequent to March 3, 1948.
The motion to dismiss is sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.